Citation Nr: 0844472	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-operative thoracolumbar 
spondylosis with levoscoliosis and compression fracture.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected post-operative cervical spine 
spondylosis.

3.  Entitlement to an initial compensable evaluation for a 
service-connected surgical scar, anterolateral aspect of the 
neck. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to May 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for the veteran's post-operative thoracolumbar 
spondylosis with levoscoliosis and compression fracture, 
post-operative cervical spine spondylosis and surgical scar, 
anterolateral aspect of the neck.  The veteran appealed the 
initial disability ratings assigned in that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board notes that the veteran's appeal is now under the 
jurisdiction of the Roanoke, Virginia RO.


FINDINGS OF FACT

1.  The veteran's post-operative thoracolumbar spondylosis 
with levoscoliosis and compression fracture is not manifested 
by forward flexion of the thoracolumbar spine of less than 60 
degrees; the combined range of motion for the thoracolumbar 
spine of less than 120 degrees; muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, abnormal 
kyphosis; or, intervertebral disc syndrome.

2.  The veteran's post-operative cervical spine spondylosis 
is not manifested by forward flexion of the cervical spine of 
less than 30 degrees; a combined range of motion of the 
cervical spine of less than 170 degrees; muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, abnormal 
kyphosis; or, intervertebral disc syndrome.

3.  The veteran's surgical scar, anterolateral aspect of the 
neck measures 0.7 cm wide at its widest part.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for post-operative thoracolumbar spondylosis 
with levoscoliosis and compression fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a; Diagnostic Codes 5235 - 5243 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for post-operative post-operative cervical 
spine spondylosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a; Diagnostic 
Codes 5235 - 5243 (2008).

3.  The criteria for an initial disability rating of 10 
percent for a surgical scar, anterolateral aspect of the 
neck, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.118; Diagnostic Code 7800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the veteran's 
disagreement with the initial evaluation following the grant 
of service connection for the conditions listed above.  The 
United States Court of Appeals for the Federal Circuit and 
the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the veteran's claim for 
service connection was ultimately granted, the Board also 
finds that VA does not run afoul of the Court's recent 
holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  All identified treatment 
records are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran a VA examination in February 
2004 and in November 2006 to evaluate his service-connected 
conditions.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under the current regulations, back disabilities are 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes; diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease Unfavorable ankylosis of the 
entire spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine...................................
..................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine...................................
..40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...................................
............ ..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis................................
....................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height..................................
.....................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation. The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees. The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks 
but less than six weeks during the past 
12 
months..................................
. .......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months..................................
. .......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months..................................
. .......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 
- 5243 (2008).

Under current regulations, skin disorders such as scars of 
the head, face or neck are rated as follows: 

	Disfigurement of the head face or neck: 

With visible or palpable tissue loss 
and either gross distortion or 
asymmetry of three or more features or 
paired sets of features (nose, chin, 
forehead, eyes [including eyelids], 
ears [auricles], cheeks, or lips); or 
with six or more characteristics of 
disfigurement ....80

With visible or palpable tissue loss 
and either gross distortion or 
asymmetry of two features of paired 
sets of features (nose, chin, forehead, 
eyes [including eyelids], ears 
[auricles], cheeks, or lips); or with 
four or five characteristics of 
disfigurement ................50

With visible or palpable tissue loss 
and either gross distortion or 
asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes 
[including eyelids], ears [auricles], 
cheeks, or lips); or with two or three 
characteristics of disfigurement 
.........................30

With one characteristic of 
disfigurement ..............10

Note (1): The 8 characteristics of 
disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118 are: 

Scar 5 or more inches (13 or more cm.) 
in length. 

Scar at least one-quarter inch (0.6 cm) 
wide at widest part. 

Surface contour of scar elevated or 
depressed on palpation. 

Scar adherent to underlying tissue. 

Skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.).

Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.).

Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.).

Note (2): Rate tissue loss of the 
auricle under DC 6207 (loss of auricle) 
and anatomical loss of the eye under DC 
6061 (anatomical loss of both eyes) or 
DC 6063 (anatomical loss of one eye), 
as appropriate. 

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria. 

38 C.F.R. § 4.118; Diagnostic Code 7800 
(2008)

I.  Post-operative thoracolumbar spondylosis with 
levoscoliosis and compression fracture

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
veteran's post-operative thoracolumbar spondylosis with 
levoscoliosis and compression fracture is appropriately 
evaluated as 10 percent disabling.  The evidence does not 
show that the veteran's lumbar spine disability has resulted 
in limitation of forward flexion of the thoracolumbar spine 
to 60 degrees or a combined range of motion of the 
thoracolumbar spine limited to 120 degrees.  There is also no 
evidence of muscle spasm or severe guarding that resulted in 
an abnormal gait or abnormal curvature of the spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In this regard, at his November 2006 VA examination, the 
veteran had forward flexion to 90 degrees, extension to 30 
degrees, right lateral flexion to 30 degrees, left lateral 
flexion to 30 degrees, right rotation to 30 degrees and left 
rotation to 30 degrees.  Although the veteran experienced 
pain at 75 degrees of forward flexion, his combined range of 
motion, taking this additional limitation into account, is 
not limited to 120 degrees.  The examiner also reported that 
there was no evidence of radiating pain on movement, muscle 
spasm was absent, no tenderness was present, the veteran had 
negative straight leg raise tests on both his right and left, 
and there was no ankylosis of the lumbar spine.  The examiner 
continued that joint function of the spine was additionally 
limited by pain after repetitive use, but that it was not 
additionally limited by fatigue, weakness, lack of endurance 
or incoordination.  The examiner's inspection of the spine 
revealed normal head position with symmetry in appearance.  
There was symmetry of spinal motion with normal curvatures of 
the spine.  There were no signs of intervertebral disc 
syndrome with chronic and permanent nerve root involvement.  
The examiner reported that the veteran's posture and gait 
were within normal limits and that he did not require an 
assistive device for ambulation.  A neurological evaluation 
was within normal limits.

Similarly, at his February 2004 VA examination, the veteran 
had forward flexion to 65 degrees, extension to 25 degrees, 
right lateral flexion to 35 degrees, left lateral flexion to 
35 degrees, right rotation to 30 degrees and left rotation to 
30 degrees.  The examiner stated that the curvature of the 
veteran's lumbosacral spine showed a mild loss of lordosis.  
His paraspinal muscles were not in spasm.  No muscle atrophy 
was identified in the back, buttocks, or lower extremities.  
His sensory perception and deep tendon reflexes were within 
normal limits.  The veteran's straight leg test was negative 
on the right and left.  There was no radiation of pain on 
movement.  The examiner also stated that pain, weakness, lack 
of endurance, fatigue or incoordination did not impact 
further on the range of motion.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board recognizes that at his November 2006 VA examination, 
the veteran complained of pain.  However, the veteran's 
posture and gait were within normal limits and he did not 
require an assistive device for ambulation.  Moreover, the 
examiner noted that upon additional range of motion testing, 
the veteran's range of motion did not decrease.  Although the 
veteran complained of minimal discomfort, no weakness, 
fatigability or incoordination were noted.  Considering the 
veteran's complaints and the aforementioned additional loss 
of motion, the Board finds that application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 does not provide a basis for a rating 
higher than 10 percent.

In addition, consideration has been given as to whether a 
higher disability evaluation could be assigned under 
Diagnostic Code 5243, intervertebral disc syndrome.  However, 
there is no evidence to support a diagnosis of intervertebral 
disc syndrome.  The November 2006 VA examiner specifically 
stated that there were no signs of intervertebral disc 
syndrome with chronic and permanent nerve involvement.  A 
disability evaluation under the criteria for intervertebral 
disc syndrome would therefore be inappropriate.  There is 
also no evidence that the veteran suffers from mild, 
incomplete paralysis of the sciatic or peroneal nerve.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2008).  
Indeed, as discussed above, his neurological evaluation in 
November 2006 was completely within normal limits.

In conclusion, the Board finds that veteran's level of 
disability more closely approximates the criteria for a 10 
percent rating and a higher rating is not warranted.  
Therefore, the veteran's claim for an initial disability 
rating in excess of 10 percent for his post-operative 
thoracolumbar spondylosis with levoscoliosis and compression 
fracture must be denied.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 - 5243 (2008).

II.  Post-operative cervical spine spondylosis

In considering all of the evidence under the laws and 
regulations as set forth above, the Board finds that the 
veteran's post-operative cervical spine spondylosis is 
appropriately evaluated as 10 percent disabling.  The 
evidence does not show that the veteran's cervical spine 
disability has resulted in limitation of forward flexion of 
the cervical spine to 30 degrees or a combined range of 
motion of the cervical spine limited to 170 degrees.  There 
is also no evidence of muscle spasm or severe guarding that 
resulted in an abnormal gait or abnormal curvature of the 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

In this regard, at his November 2006 VA examination, the 
veteran had forward flexion to 40 degrees, extension to 44 
degrees, right lateral flexion to 45 degrees, left lateral 
flexion to 45 degrees, right rotation to 68 degrees and left 
rotation to 60 degrees.  The examiner reported that the 
veteran's posture and gait were within normal limits and that 
he did not require an assistive device for ambulation.  
Examination of the cervical spine revealed no evidence of 
radiating pain on movement with no evidence of muscle spasm.  
There was no evidence of tenderness and no ankylosis of the 
cervical spine.  The examiner did note that joint function of 
the cervical spine was additionally limited by pain; however 
it was not additionally limited by fatigue, weakness, lack of 
endurance or incoordination.  Further, the examiner stated 
that the above did not additionally limit the veteran's range 
of motion.  The neurological evaluation was within normal 
limits.

Similarly, at the February 2004 VA examination, the veteran 
had flexion to 55 degrees, extension to 25 degrees, right 
lateral flexion to 30 degrees, left lateral flexion to 25 
degrees, right rotation to 70 degrees and left rotation to 60 
degrees.  The examiner found that pain, weakness, lack of 
endurance, fatigue or incoordination did not impact further 
on range of motion.  The curvature of the cervical spine was 
within normal limits.  No spinous process tenderness was 
elicited.  There was no muscle atrophy in the upper 
extremities.  Muscle power was 5/5.  The veteran's sensory 
perception was within normal limits and deep tendon reflexes 
in the upper extremities were within normal limits.  There 
was no disturbance in respiratory movements.  

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board recognizes that at his November 2006 VA examination, 
the veteran complained of pain.  However, the veteran's 
posture and gait were within normal limits and that he did 
not require an assistive device for ambulation.  Moreover, 
the examiner noted that upon additional range of motion 
testing, the veteran's range of motion did not decrease.  
Although the veteran complained of minimal discomfort, no 
weakness, fatigability or incoordination were noted.  
Considering the veteran's complaints and the aforementioned 
additional loss of motion, the Board finds that application 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not provide a basis 
for a rating higher than 10 percent.

In addition, consideration has been given as to whether a 
higher disability evaluation could be assigned under 
Diagnostic Code 5243, intervertebral disc syndrome.  However, 
as was noted above, there is no evidence to support a 
diagnosis of intervertebral disc syndrome.  The November 2006 
VA examiner specifically stated that there were no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
involvement.  A disability evaluation under the criteria for 
intervertebral disc syndrome would therefore be 
inappropriate.  There is also no evidence that the veteran 
suffers from mild, incomplete paralysis of the radicular 
nerve groups.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 
8511, 8512, 8513 (2008).  Indeed, as discussed above, his 
neurological evaluation in November 2006 was completely 
within normal limits.

In conclusion, the Board finds that veteran's level of 
disability more closely approximates the criteria for a 10 
percent rating and a higher rating is not warranted.  
Therefore, the veteran's claim for an initial disability 
rating in excess of 10 percent for his post-operative 
cervical spine spondylosis must be denied.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243 (2008).

III.  Surgical scar, anterolateral aspect of the neck

In considering all of the evidence under the law and 
regulations as set forth above, the Board finds that the 
veteran's surgical scar, anterolateral aspect of the neck is 
more appropriately evaluated as 10 percent disabling.  In 
this regard, the evidence shows that the veteran's surgical 
scar, anterolateral aspect of the neck, has one 
characteristic of disfigurement. 

At his November 2006 VA examination, the examiner noted that 
the veteran had a level scar present at the middle neck, 
anterior, measuring about 3.1 cm by 0.7 cm.  There was no 
tenderness, disfigurement, ulceration, adherence, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation or abnormal texture.  
Similarly, at his February 2004 VA examination, the examiner 
noted that the veteran's scar was well-healed with no 
disfigurement.

However, because the veteran's scar is at least one-quarter 
inch (0.6 cm) wide at the widest part, the Board finds that 
one characteristic of disfigurement is present, thus 
warranting a 10 percent rating.  However, as noted above, no 
additional disfiguring characteristics are present, such as a 
scar 5 or more inches (13cm) in length, surface contour of 
scar elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq.cm), skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Therefore, an evaluation in 
excess of 10 percent for the veteran's surgical scar, 
anterolateral aspect of the neck, is not warranted.  

In conclusion, the Board finds that veteran's level of 
disability more closely approximates the criteria for a 10 
percent rating, but no higher.  Therefore, the veteran's 
claim for an initial compensable disability rating for his 
surgical scar, anterolateral aspect of the neck, is granted 
to this extent only.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).  Further, as the surgical scar was shown to be 
neither unstable no painful on examination, the assignment of 
separate compensable rating under Diagnostic Codes 7803 
and/or 7804 would be inappropriate.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the veteran's 
service-connected disorders is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disorders with the established 
criteria found in the respective rating schedules shows that 
the rating criteria reasonably describes the veteran's 
disability levels and symptomatology. 

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his 
service-connected disorders.  Indeed, it does not appear from 
the record that he has been hospitalized at all for his 
disabilities at any point during the appeal period.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to his disabilities.  There 
is nothing in the record which suggests that the veteran's 
service-connected disabilities in and of themselves markedly 
impacted his ability to work.  Moreover, there is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.












	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected post-operative thoracolumbar 
spondylosis with levoscoliosis and compression fracture is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected post-operative cervical spine 
spondylosis is denied.

Entitlement to an initial evaluation of 10 percent for a 
service-connected surgical scar, anterolateral aspect of the 
neck is granted, subject to law and regulations governing an 
award of monetary compensation. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


